Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s remarks, see the interview summary filed 3-Dec-2021, with respect to claims 12-17 have been fully considered and are persuasive.  The rejection under 35 USC 112(b) of 16-Sep-2021 has been withdrawn. 
Applicant's arguments filed 30-Nov-2021 have been fully considered but they are not persuasive. Claims 1-9 remain rejected by the reference to Jiang.  The amendment to claim 1 was sufficient to overcome the rejection under 35 USC 102 applied in the previous Office action.  Claims 1-9 remain rejected as being unpatentable over Jiang under 35 USC 103 as explained below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 9475409).
Claim 1- Jiang discloses a recliner heart comprising: a first locking plate (4) including an outer diametrical surface (42) having first teeth formed thereon (fig. 4); a 
The difference between Jiang and the instant claim is Jiang does not explicitly recite that the elastic material is a porous polymeric material. However, Jiang teaches that the lubricant member is a resiliently compressible material (elastic deformation, col. 3: 36-39), which is a material that fully encompasses the polymeric material claimed because a polymeric material, like rubber, is also a compressible elastic material; and it is well-known in the art that polymeric material is a type of resiliently compressible material suitable for providing elastic deformation in vehicle seat devices like the recliner device of the claimed invention, such that the elastic material taught and the polymeric material claimed are functional equivalents. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the polymeric material recited for the elastic material forming the lubricant member of Jiang because both materials were known for providing elastic deformation of an oil collecting and distributing element in a recliner device within the recliner seat art; wherein the selection 

Claim 2- Jiang teaches the recliner heart of Claim 1, wherein the second locking plate (3) includes a plate body (shown slightly in fig. 4), a hub (31) and a rim (reference corresponding prior art plate 01, fig. 2); and wherein the cam (5) is disposed over the hub and the rim includes the first inner diametrical surface (32) having the second teeth formed thereon.  
Claim 3- Jiang teaches the recliner heart of Claim 2, wherein the cam (5) includes a body defining an aperture (shown not designated, fig. 8) and an attachment portion; and wherein the first groove is formed in the attachment portion (the first groove is an outer groove formed in a projecting segment of the cam 5 that fittingly engages the inner wall of hole 41, fig. 7-8).
Claim 4- Jiang discloses the recliner heart of Claim 3, wherein a second inner diametrical surface of the body (defined by the cam’s aperture, fig. 8) includes a second groove formed therein (the second groove is an inner groove, fig. 4 & 8), and wherein a second lubricant member (1) is disposed within the second groove and contacts the hub (fig. 10-11).  Jiang does not show the cam body including more than one second groove (as set forth by the limitation “second grooves”), such that second lubricant “members” are disposed within respective second grooves; however, Jiang states (col. 5: 40-42) that “at least one” lubricant member (1) may be mounted on each of the inner and outer faces of the cam (5). This statement would suggest to one of ordinary skill that the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam body with second inner grooves and corresponding “second lubricant members”, according to Jiang’s teaching, for effectively re-collecting and distributing lubricating oil (7).

 Claim 5- Jiang teaches the recliner heart of Claim 4, wherein the cam (5) is configured to rotate relative to the hub (31) so that the second lubricant members (inner members 1) lubricate the hub (fig. 11).
Claim 6- Jiang teaches the recliner heart of Claim 3, further comprising a bushing ring (not designated, fig. 4) disposed between the cam (5) and the first locking plate (4), and wherein the cam is configured to rotate relative to the bushing ring so that the first lubricant member lubricates the bushing ring (the figures show the bushing ring is the inner wall of the central hole 41, fig. 6).  
Claim 7- Jiang teaches the recliner heart of Claim 6, wherein the first lubricant member (1) is substantially cylindrically shaped (14) and includes a flat surface (12) that contacts the bushing ring (fig. 11).  

 Claim 8- Jiang discloses the recliner heart of Claim 6, but does not show the attachment portion (projecting segment, defined in claim 3) of the cam (5) including a second groove formed therein, such that a second lubricant member is disposed within the second groove and contacts the bushing ring; however, Jiang states (col. 5: 40-42) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cam body with a second outer groove and corresponding second lubricant member, according to Jiang’s teaching, for effectively re-collecting and distributing lubricating oil (7).  Accordingly, the modification would yield the predictable result of first and second lubricant members and the bushing ring cooperating to form a pocket, and wherein lubricant (7) in the pocket lubricates the bushing ring when the cam rotates relative to the bushing ring (fig. 11).

Claim 9- Jiang teaches the recliner heart of Claim 8, wherein the elastic material forming the first and second lubricant members is resiliently compressible (col. 3: 36-43).


Allowable Subject Matter
Claims 11, 12, 14, 16-18 and 20-23 are allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636